                  Case 5:18-cv-03082-NC Document 24 Filed 12/11/18 Page 1 of 2



 1 Lincoln D. Bandlow, Esq. (CA #170449)
   lbandlow@foxrothschild.com
 2 Fox Rothschild LLP
   Constellation Place
 3 10250 Constellation Blvd., Suite 900
   Los Angeles, CA 90067
 4 Tel.: (310) 598-4150
   Fax: (310) 556-9828
 5
   Attorney for Plaintiff
 6 Strike 3 Holdings, LLC

 7

 8                                UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10                                         SAN JOSE DIVISION
11 STRIKE 3 HOLDINGS, LLC,                                 Case Number: 5:18-cv-03082-NC
12                           Plaintiff,                    Honorable Nathaniel Cousins
13 vs.                                                     PLAINTIFF’S THIRD EX-PARTE
                                                           APPLICATION FOR ADJOURNMENT
14 JOHN DOE subscriber assigned IP address                 OF THE INITIAL CASE
   23.116.236.14,                                          MANAGEMENT CONFERENCE
15
                     Defendant.
16

17

18           Plaintiff, Strike 3 Holdings, LLC (“Plaintiff”), makes this Third Ex-Parte Application

19 for entry of an order adjourning the Initial Case Management Conference scheduled for

20 tomorrow, December 12, 2018 at 10:00 AM, and states:

21           1.       There is an Initial Case Management Conference set for tomorrow, December

22 12, 2018 at 10:00 AM [CM/ECF 17].

23           2.       Due to an internal error, the conference was not placed on undersigned’s

24 calendar and was discovered today.

25           3.       Undersigned is unable to attend the conference as he will be traveling at the

26 scheduled time. Additionally, undersigned is scheduled to appear at another Case Management

27 Conference at 11:30 AM in the San Francisco Courthouse.

28
                                                       1

         Plaintiff’s Third Ex-Parte Application for Adjournment of the Initial Case Management Conference
                                                                            Case No. 5:18-cv-03082-NC
                Case 5:18-cv-03082-NC Document 24 Filed 12/11/18 Page 2 of 2



 1         4.       Plaintiff respectfully requests that the Initial Case Management Conference
 2 currently scheduled for December 12, 2018 at 10:00 A.M. be adjourned to a later date and time.

 3         5.       Counsel for Plaintiff has conferred with counsel for Defendant and they have
 4 advised that they do not oppose the request to continue the conference.

 5         6.       This application is made in good faith and not for the purpose of undue delay.
 6         WHEREFORE, Plaintiff respectfully requests that the Initial Case Management
 7 Conference currently scheduled for December 12, 2018 be adjourned to a later date and time. A

 8 proposed order is attached for the Court’s convenience

 9 Dated: December 11, 2018                        Respectfully submitted,
10

11                                                 By:
                                                   Lincoln D. Bandlow, Esq.
12                                                 FOX ROTHSCHILD LLP
13
                                                   Attorney for Plaintiff
14
                                                   Strike 3 Holdings, LLC
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2

       Plaintiff’s Third Ex-Parte Application for Adjournment of the Initial Case Management Conference
                                                                            Case No. 5:18-cv-03082-NC
